Citation Nr: 1636386	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder, prior to March 16, 2009.

2.  Entitlement to a rating in excess of 70 percent for bipolar disorder, from March 16, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to bipolar disorder, prior to March 16, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to July 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO granted service connection for bipolar disorder and assigned an initial rating of 10 percent, effective July 20, 2006.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2009.  

Subsequently, in a December 2008 rating decision, the RO assigned a higher  initial rating of 30 percent, effective July 20, 2006.  Thereafter, in an October 2010 rating decision, the RO assigned a 70 percent rating for bipolar disorder, effective March 16, 2009.  Inasmuch as higher ratings are available for the Veteran's bipolar disorder before and after March 16, 2009, and a the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized that portion of the appeal pertaining to evaluation of bipolar disorder as encompassing the first two matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  A supplemental SOC (SSOC) issued in December 2013 addressed the higher,  70 percent rating assigned for bipolar disorder from March 16, 2009.

Also, in an October 2012 rating decision, the RO also awarded a TDIU due to bipolar disorder, effective March 16, 2009.  Hence, the matter of the Veteran's entitlement to a TTDIU prior to March 16, 2009 remains for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the San Antonio satellite office  RO; a transcript of the hearing is of on file.

In September 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a November 2015 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  All records in such files have been reviewed.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A December 10, 2014 problem list from the Audie L. Murphy Medical Center (VAMC) contains a handwritten note that says "see-VAMC CAPRI records for previous treatment records."  The latest VA treatment record associated with the claims file is dated April 8, 2013.  It is not apparent that the AOJ obtained and considered any VA treatment records dated since April 8, 2013.  See November 2015 SSOC (noting consideration of the December 10, 2014 problem list as the only medical evidence considered in the SSOC).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ undertake appropriate action to associate with the Veteran's electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since April 2013, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to a request for records from Federal facilities.

While these matters are on remand, to ensure that all due process requirements are met, and the record for each remaining claim is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Audie L. Murphy VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to particularly include any records of treatment for bipolar disorder.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority

6.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

